             Case 6:18-bk-06437-KSJ         Doc 76      Filed 03/07/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

In re:

JAMES S. PENDERGRAFT, IV,                               Case No.: 6:18-bk-06437-KSJ
                                                        Chapter: 7
         Debtor.
                                                    /

                                     PROOF OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Notice and Order Scheduling

Preliminary Hearing on Motion for Relief from the Stay (Doc. No. 75) was served on March 06,

2019 by U.S. Mail, First Class to James S. Pendergraft, IV, 609 Virginia Drive, Orlando, FL

32803; and those parties receiving CM/ECF service.


                                                         McCalla Raymer Leibert Pierce, LLC
                                              By:        /s/Austin Noel
                                                         Austin Noel
                                                         Florida Bar No. 106539
                                                         Attorney for Creditor
                                                         110 S.E. 6th Street, Suite 2400
                                                         Ft. Lauderdale, FL 33301
                                                         Phone: 813-774-6221
                                                         Fax: 813-774-6221
                                                         Email: Austin.Noel@mccalla.com



    • Justin R Clark jclark@youhavepower.com, mspivak@youhavepower.com
    • Camille J Iurillo ciurillo@iurillolaw.com, nhawk@iurillolaw.com;azesch@iurillolaw.com
    • Brian R Kopelowitz kopelowitz@kolawyers.com,
    herrington@kolawyers.com;greenbaum@kolawyers.com
    • Arvind Mahendru amtrustee@gmail.com
    • Arvind Mahendru amtrustee@gmail.com, amahendru@ecf.epiqsystems.com
    • Michael A Nardella mnardella@nardellalaw.com, service@nardellalaw.com
    • Austin M Noel austin.noel@mccalla.com, flbkecf@mccalla.com
    • Ashley Prager Popowitz Ashley.popowitz@mrpllc.com, FLBKECF@mrpllc.com
    • Nathalie C Rodriguez nrodriguez@rasflaw.com
    • Christopher P Salamone csalamone@rasflaw.com, csalamone@rasflaw.com
    • Wayne B Spivak wspivak@youhavepower.com
        Case 6:18-bk-06437-KSJ       Doc 76    Filed 03/07/19      Page 2 of 2



• United States Trustee - ORL7/13 USTP.Region21.OR.ECF@usdoj.gov
• Laurie K Weatherford lauriew@c13orl.com
• Laurie K Weatherford ecfdailysummary@c13orl.com
